UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEACUBE CONTAINERS, LLC,
                     Plaintiff,
                                                                      19-CV-816 (JPO)
                      -v-
                                                                           ORDER
 COMPASS CONTAINERS & SHIPPING
 SERVICES LTDA.,
                     Defendant.


J. PAUL OETKEN, District Judge:

        On July 31, 2019, this Court ordered Plaintiff to re-serve the complaint in compliance

with the Hague Service Convention. (Dkt. No. 31.) It issued letters rogatory for that purpose on

August 2, 2019. (Dkt. No. 37.) There has been no further communication with the Court by

Plaintiff.

        Accordingly, Plaintiff shall file either (1) an affidavit of service or (2) a letter updating

the Court regarding the status of the case on or before December 17, 2019.

        SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
